Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed June 4, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 
Foreign Patent Documents, Cite No. 1 and 2 were not provided in English; therefore, they have not been considered as to the merits.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Daenuwy et al. U.S. PGPub 2016/0084672 A1 (hereinafter Daenuwy).
Regarding Claim 1, Daenuwy teaches an electric vehicle charger (Daenuwy, Fig. 3, Element 400; Para. [0060], Lines 1-5) comprising a power supply for supplying electric power (Daenuwy, Para. [0062]) over a charging connection to an electric vehicle (Daenuwy, Fig. 3, Element 310; Para. [0060], Lines 1-5), the charging connection employing one or more charging conductors to supply electric power from the power supply to the electric vehicle for charging (Daenuwy, Fig. 3, Element 435; Para. [0064], Lines 1-3 and Para. [0067], Lines 1-5), the power supply adapted to send data to and receive data from the electric vehicle over the one or more charging conductors according to a powerline communications protocol (Daenuwy, Para. [0063], Lines 29-32. Although the Daenuwy’s embodiments which are taught in detail do not use powerline communication, Daenuwy clearly teaches powerline communication would work with the invention as is clearly stated in paragraph [0063]), a communication device for communicating with a payment network (Daenuwy, Fig. 3, Element 320; Para. [0066]), and a controller coupled to the communication device and coupled to the power supply to control supply of electric power to the electric vehicle (Daenuwy, Fig. 4, Elements 340 and 460; Para. [0069], and Para. [0063], Lines 10-32), wherein the controller is adapted to, prior to initiating supply of electric power by the power supply to the electric vehicle for charging, communicate with the electric vehicle over the one or more charging conductors according to the power-line communications protocol to identify a payment method associated with the electric vehicle, and communicate with the payment network using the communication device to authorize the payment method for payment for electric power supplied to the electric vehicle for charging (Daenuwy, Fig. 4; Paras. [0065] – [0069], and Fig. 5; Paras. [0070] – [0078]).
Regarding Claim 5, The Daenuwy reference discloses the claimed invention as stated above in claim 1.  Furthermore, Daenuwy teaches wherein authorizing the payment method for payment for electric power supplied to the electric vehicle includes obtaining an authorization to charge the payment method up to a pre-defined amount and wherein the controller is further adapted to charge for supplied electric against the authorization (Daenuwy, Paras. [0075] – [0076]). 
Regarding Claim 6, The Daenuwy reference discloses the claimed invention as stated above in claim 1.  Furthermore, Daenuwy teaches wherein data sent to and received from the electric vehicle over the one or more charging conductors includes one or more data packets (Daenuwy, Para. [0030]). 
Regarding Claim 8, The Daenuwy reference discloses the claimed invention as stated above in claim 1.  Furthermore, Daenuwy teaches wherein the controller is further adapted to communicate with the payment network using the communication device to authorize the payment method for payment for at least one additional product or service associated with a location of the electric vehicle charger (Daenuwy, Para. [0061]). 
Regarding Claim 9, The Daenuwy reference discloses the claimed invention as stated above in claims 8/1.  Furthermore, Daenuwy teaches wherein the at least one additional product or service includes parking for the electric vehicle (Daenuwy, Para. [0061]). 
Regarding Claim 10, The Daenuwy reference discloses the claimed invention as stated above in claim 1.  Furthermore, Daenuwy teaches wherein data exchanged with the electric vehicle over the at least one charging conductor is packetized (Daenuwy, Para. [0030]). 
Regarding Claim 11, The Daenuwy reference discloses the claimed invention as stated above in claim 1.  Furthermore, Daenuwy teaches wherein communicating with the electric vehicle to identify the payment method associated with the electric vehicle includes exchanging one or more messages with the electric vehicle, the messages corresponding to a payment messaging protocol (Daenuwy, Fig. 4; Paras. [0065] – [0069], and Fig. 5; Paras. [0070] – [0078]).
Regarding Claim 12, Daenuwy teaches a method of charging an electric vehicle (Daenuwy, Fig. 3, Element 310; Para. [0060], Lines 1-5) comprising detecting that a charging connection has been established between an electric vehicle and an electric vehicle charger (Daenuwy, Fig. 5, Steps 510-520; Paras. [0071] – [0072]), by the electric vehicle charger (Daenuwy, Fig. 3, Element 400; Para. [0060], Lines 1-5), without initiating supply of electric power to the electric vehicle for charging communicating with the electric vehicle over at least one charging conductor of the charging connection according to a powerline communications protocol to identify a payment method associated with the electric vehicle (Daenuwy, Para. [0063], Lines 29-32. Although the Daenuwy’s embodiments which are taught in detail do not use powerline communication, Daenuwy clearly teaches powerline communication would work with the invention as is clearly stated in paragraph [0063]), and communicating, with a payment network (Daenuwy, Fig. 3, Element 320; Para. [0066], and Fig. 4, Elements 340 and 460; Para. [0069], and Para. [0063], Lines 10-32)), to authorize the payment method for payment for electric power supplied by the electric vehicle charger to the electric vehicle for charging, and following authorization of payment using the payment method, initiating supply of electric power by the electric vehicle charger to the electric vehicle (Daenuwy, Fig. 4; Paras. [0065] – [0069], and Fig. 5; Paras. [0070] – [0078]). 
Regarding Claim 15, The Daenuwy reference discloses the claimed invention as stated above in claim 12.  Furthermore, Daenuwy teaches wherein authorizing the payment method for payment for electric power supplied to the electric vehicle includes obtaining an authorization to charge the payment method up to a pre-defined amount and wherein payment for the supplied electric power is processed against the authorization (Daenuwy, Paras. [0075] – [0076]). 
Regarding Claim 16, The Daenuwy reference discloses the claimed invention as stated above in claim 12.  Furthermore, Daenuwy teaches wherein authorizing the payment method for payment for electric power supplied to the electric vehicle includes obtaining an authorization to charge the payment method for an incremental amount of power, the method further comprising after supplying the incremental amount of power to the electric vehicle, communicating, with the payment network, to obtain a further authorization to charge the payment method for a further incremental amount of power (Daenuwy, Paras. [0075] – [0078]). 
Regarding Claim 17, The Daenuwy reference discloses the claimed invention as stated above in claims 16/12.  Furthermore, Daenuwy teaches further comprising communicating, with the payment network, to attempt to obtain a yet further authorization to charge the payment method for a yet further incremental amount of power, receiving an indication that the yet further authorization was declined by the payment network, and following receipt of the indication that the yet further authorization was declined by the payment network, terminating supply of electric power by the electric vehicle charger to the electric vehicle (Daenuwy, Para. [0078]). 
Regarding Claim 18, The Daenuwy reference discloses the claimed invention as stated above in claim 12.  Furthermore, Daenuwy teaches further comprising communicating, by the electric vehicle charger, with the payment network to authorize the payment method for payment for at least one product or service associated with a location of the electric vehicle charger (Daenuwy, Para. [0061]). 
Regarding Claim 19, The Daenuwy reference discloses the claimed invention as stated above in claims 18/12.  Furthermore, Daenuwy teaches wherein the at least one product or service includes parking for the electric vehicle (Daenuwy, Para. [0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daenuwy et al. U.S. PGPub 2016/0084672 A1 (hereinafter Daenuwy) as applied to claim 1 above, and further in view of Kaliski, JR. U.S. PGPub 2017/0272250 A1 (hereinafter Kaliski).
Regarding Claim 4, The Daenuwy reference discloses the claimed invention as stated above in claim 1.  Furthermore, Daenuwy teaches wherein the controller communicating with the electric vehicle over the charging connection to identify the payment method associated with the electric vehicle comprises receiving, from the electric vehicle over the charging connection, a first indication of the payment method, sending, to the electric vehicle over the charging connection, a second indication, receiving, from the electric vehicle over the charging connection, a third indication including a payload, wherein the payload includes payment data, and wherein communicating with the payment network to authorize the payment method for payment for the electric power supplied to the electric vehicle comprises communicating, based on the payment data, with the payment network using the communication device to authorize the payment method, and wherein the controller is further adapted to initiate the supply of electric power by the power supply to the electric vehicle for charging subsequent to authorizing the payment method for payment for the electric power (Daenuwy, Fig. 4; Paras. [0065] – [0069], and Fig. 5; Paras. [0070] – [0078]), but does not teach using a private key of the asymmetric cryptographic key pair associated with the payment method, and validating the signature of the payload using the public key.
Kaliski, however, teaches a public key of an asymmetric cryptographic key pair associated with the payment method, generating a random number, sending, a second indication including the random number, receiving, over the connection, a third indication including a payload and a digital signature for the payload, wherein the payload includes the random number and payment data, and wherein the digital signature is signed using a private key of the asymmetric cryptographic key pair associated with the payment method, and validating the signature of the payload using the public key, and wherein communicating with the payment network to authorize the payment method comprises communicating, based on the payment data, with the payment network using the communication device to authorize the payment method (Kaliski, Paras. [0005] – [0006]).
Daenuwy discloses the claimed invention except for using a private key of the asymmetric cryptographic key pair associated with the payment method, and validating the signature of the payload using the public key.  It would have been obvious to one having ordinary skill in the art to use a private key using the asymmetric cryptographic key pair associated with the payment method, and validating the signature of the payload using the public key, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known method ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daenuwy et al. U.S. PGPub 2016/0084672 A1 (hereinafter Daenuwy) as applied to claim 1 above, and further in view of Salvekar et al. U.S. PGPub 2019/0238000 A1 (hereinafter Salvekar).
Regarding Claim 7, The Daenuwy reference discloses the claimed invention as stated above in claim 1.  Furthermore, Daenuwy teaches sending data to and receiving data from the electric vehicle over the one or more charging conductors according to the power-line communications protocol (Daenuwy, Para. [0063], Lines 29-32. Although the Daenuwy’s embodiments which are taught in detail do not use powerline communication, Daenuwy clearly teaches powerline communication would work with the invention as is clearly stated in paragraph [0063]), but does not teach employing orthogonal frequency-division multiplexing to modulate the data.
Salvekar, however, teaches wherein sending data to and receiving data from the electric vehicle over the one or more charging conductors according to the power-line communications protocol employs orthogonal frequency-division multiplexing to modulate the data (Salvekar, Para. [0042]).
Daenuwy discloses the claimed invention except for employing orthogonal frequency-division multiplexing to modulate the data.  It would have been obvious to one having ordinary skill in the art to employ orthogonal frequency-division multiplexing to modulate the data, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known method ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Daenuwy et al. U.S. PGPub 2016/0084672 A1 (hereinafter Daenuwy) as applied to claim 12 above, and further in view of Kaliski, JR. U.S. PGPub 2017/0272250 A1 (hereinafter Kaliski).
Regarding Claim 14, The Daenuwy reference discloses the claimed invention as stated above in claim 12.  Furthermore, Daenuwy teaches wherein communicating with the electric vehicle over the charging connection to identify the payment method associated with the electric vehicle comprises receiving, from the electric vehicle over the charging connection, a first indication of the payment method, sending, to the electric vehicle over the charging connection, a second indication, receiving, from the electric vehicle over the charging connection, a third indication including a payload, wherein the payload includes payment data, and wherein communicating with the payment network to authorize the payment method for payment for supplied electric power comprises communicating, based on the payment data, with the payment network to authorize the payment method for supplied electric power, and wherein the method further comprises subsequent to authorizing the payment method for payment for the electric power, initiating the supply of electric power by the power supply to the electric vehicle for charging (Daenuwy, Fig. 4; Paras. [0065] – [0069], and Fig. 5; Paras. [0070] – [0078]), but does not teach using a private key of the asymmetric cryptographic key pair associated with the payment method, and validating the signature of the payload using the public key.
Kaliski, however, teaches a public key of an asymmetric cryptographic key pair associated with the payment method, generating a random number, sending, a second indication including the random number, receiving, over the connection, a third indication including a payload and a digital signature for the payload, wherein the payload includes the random number and payment data, and wherein the digital signature is signed using a private key of the asymmetric cryptographic key pair associated with the payment method, and validating the signature of the payload using the public key, and wherein communicating with the payment network to authorize the payment method comprises communicating, based on the payment data, with the payment network to authorize the payment method (Kaliski, Paras. [0005] – [0006]).
Daenuwy discloses the claimed invention except for using a private key of the asymmetric cryptographic key pair associated with the payment method, and validating the signature of the payload using the public key.  It would have been obvious to one having ordinary skill in the art to use a private key using the asymmetric cryptographic key pair associated with the payment method, and validating the signature of the payload using the public key, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known method ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
Allowable Subject Matter
The primary reason for allowable subject matter is the inclusion of the limitation of the powerline charging device to supply a nominal level of electric power insufficient for charging the electric vehicle over at least one of the charging conductors to enable communication over the charging conductor.
Claim 20 is allowed, and Claims 2-3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2: Though the prior art discloses an electric vehicle charger comprising a power supply adapted to communicate with the electric vehicle using powerline communications protocol to coordinate a payment method using the powerline protocol, it fails to teach or suggest the aforementioned limitations of claim 2, and further including the combination of: 
wherein the power supply is adapted to supply a nominal level of electric power insufficient for charging the electric vehicle over at least one of the one or more charging conductors when electric power for charging the electric vehicle is not being supplied to the electric vehicle over the charging connection and to communicate over the at least one of the one or more charging conductors according to the power-line communications protocol while the nominal level of power is being supplied.
Regarding Claim 3: Claim 3 would be allowable for the same reasoning above due to its dependency on objected to claim 2. 
Regarding Claim 13: Though the prior art discloses a method of charging an electric vehicle comprising detecting the vehicle to be charged and communication between the charger and the electric vehicle using powerline communications protocol to coordinate a payment method using the powerline protocol, it fails to teach or suggest the aforementioned limitations of claim 13, and further including the combination of: 
establishing, by the electric vehicle charger, supply of a nominal level of electric power insufficient for charging the electric vehicle over the least one charging conductor to allow communication between the electric vehicle charger and the electric vehicle according to the power-line communications protocol prior to initiating supply of electric power for charging the electric vehicle.
Regarding Claim 20: Though the prior art discloses an electric vehicle comprising an energy storage device and a power unit for charging the energy storage device using power received from an electric vehicle charger using powerline communications on the charging conductors to coordinate payment for the charging operation, it fails to teach or suggest the aforementioned limitations of claim 20, and further including the combination of: 
adapted to send data to and receive data from the electric vehicle charger over one or more charging conductors of a charging connection according to a powerline communications protocol while a nominal level of electric power insufficient for charging the electric vehicle is being supplied to the electric vehicle of the one or more charging conductors, and a computing device coupled to the power unit, the computing device adapted to communicate with the electric vehicle charger over the one or more charging conductors using the power unit to authorize a payment method associated with the electric vehicle for payment for electric power supplied to the electric vehicle by the electric vehicle charger for charging, wherein the computing device is in communication with a secure element storing information associated with the payment method associated with the electric vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuoka et al. U.S. PGPub 2011/0066309 teaches a data processing system when charging an electric vehicle.
Thurber U.S. Patent 11,170,446 teaches a communication system when charging an electric vehicle.
Widmer et al. U.S. PGPub 2013/0029595 teaches a communication system when charging an electric vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859